 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     STREVA PICKENS,                       Case No. EDCV 18-1850
11
                           Plaintiff,
12
                    v.
13                                         ORDER ACCEPTING FINDINGS,
                                           CONCLUSIONS, AND
14   ANDREW SAUL, Commissioner             RECOMMENDATIONS OF UNITED
     of Social Security,                   STATES MAGISTRATE JUDGE
15
16                        Defendant.
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint and all
18 of the records herein, including the August 5, 2019 Report and Recommendation of
19 United States Magistrate Judge (“Report and Recommendation”), and defendant’s
20 objections to the Report and Recommendation (“Objections”). The Court has
21 further made a de novo determination of those portions of the Report and
22 Recommendation to which objection is made. The Court concurs with and accepts
23 the findings, conclusions, and recommendations of the United States Magistrate
24 Judge and overrules the Objections.
25       IT IS HEREBY ORDERED that (1) the decision of the Commissioner of
26 Social Security is reversed and the matter is remanded for further administrative
27 action consistent with the Report and Recommendation; and (2) Judgment be
28 entered accordingly.
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 2 the Judgment herein on counsel for the parties.
 3
     DATED: September 10, 2019
 4
 5                                 ________________________________________
 6                                 UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
